927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roosevelt R. FERGUSON, Plaintiff-Appellant,v.RJR NABISCO, INCORPORATED, Mike Johnson, North CarolinaBaptist Hospital, Lawanda Corn, Piedmont Natural GasCompany, Inc., Winston-Salem Police Department, DanielleIngram, Officer, Doreen Knight, Linda Corns, Dianne Jenkins,Reynolds Health Center, Forsyth County Department of SocialServices, Marilyn Jackson, Forsyth County Juvenile Court,Department of Health and Human Services, Social SecurityAdministration, Kennedy, Kennedy, Kennedy and Kennedy, LawFirm, Defendants-Appellees.
No. 90-1171.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CA-90-466-6)
Roosevelt R. Ferguson, appellant pro se.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Roosevelt R. Ferguson appeals from the district court's order dismissing his complaint as frivolous under 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ferguson v. RJR Nabisco Inc., CA-90-466-6 (M.D.N.C. Nov. 26, 1990).  We deny Ferguson's motions for appointment of counsel, oral argument, and for "new discovery of evidence."    We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.